COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00440-CV


IN RE SABRE INC., SABRE                                                 RELATORS
HOLDINGS CORP., AND SABRE
TRAVEL INTERNATIONAL LTD.


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DELIVERED: November 18, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).